
137.	  May I convey to the President, on behalf of the Party-State of Guinea and its leader, the Supreme Authority of the Revolution, Comrade Ahmed Sekou Toure, our warm congratulations on his brilliant election to the presidency of the thirtieth session of the General Assembly. I am convinced that his eminent qualities as a statesman and his lengthy experience of international problems will undoubtedly confer a special seriousness on the work of this session.
138.	I should also like to pay a special tribute to his predecessor, the Minister for Foreign Affairs of Algeria, Mr. Abdelaziz Bouteflika, whose remarkable lucidity, assured competence, total availability and, above all, revolutionary courage, have enabled him to discharge effectively the heavy and complex task that was incumbent upon him both at the twenty-ninth session and the seventh special session of the General Assembly.
139.	Among those well-deserved tributes I should also like to include a tribute to the Secretary-General for his tireless efforts in the search for peace, the initiation and strengthening of mutual understanding between States and their rapprochement, with a view to more effective international co-operation. I should like once more to assure him of the complete support of the people and Government of the Republic of Guinea. The admirable way in which he performs his lofty and difficult mission in the vast fields of activity of the United Nations commands the esteem and recognition of our people.
140.	A careful analysis of the events we are now living through reveals the contradictions opposing international imperialism and the peoples it is subjugating. This reality is clearly proved by the ever-growing dimensions of the courageous struggle undertaken by the different national liberation movements in Africa, Asia, Latin America and the Caribbean and also by the successes achieved on various fronts by the progressive forces of the world.
141.	With the brilliant victory of Frente de Libertadao de Mozambique [FRELJMO], Partido Africano da Independencia da Guine e Cabo Verde fPA1GC], Movimento Popular de Libertagao de Angola [MP LA] and Movimento de Liberta?ao de Sao Tome e Principe [MLSTP] over Portuguese fascism, one of the most retrograde bastions of colonialism has just collapsed, at the same time liberating the Portuguese people and marking an important and historic turning point in the new stage of the decolonization process.
142.	May I therefore welcome with militant fervor the admission to our Organization of the Republic of Cape Verde, the Democratic Republic of Sao Tome and Principe, and the People's Republic of Mozambique. In welcoming these fraternal peoples, who have written with their blood some glorious pages in the history of Africa's liberation struggle, the delegation of the Party-State of Guinea would like to assure them once more of its militant solidarity and to pay a tribute, through them, to the memory of the heroes, Amilcar Cabral, founder of PAIGC, and Eduardo Mondlane of FRELIMO.
143.	We warmly congratulate the State of Papua New Guinea on its accession to national independence and on its forthcoming admission to the United Nations.
144.	Taking advantage of this opportunity, I would like to convey the warm congratulations of the Party-State of Guinea and of my delegation to the Democratic Republic of Viet Nam, to the Republic of South Viet Nam and to Cambodia for the brilliant victory which their peoples have just won over the greatest military Power in the world. The heroic peoples of Indo-China, through their determination and faith in the justice of their cause, have compelled the best equipped imperialist forces to abandon their country, thus confirming the thesis that, however strong, a Power cannot obstruct the triumphal march towards the conquest of its independence and sovereignty by a united and organized people determined to achieve victory. This dual military and political victory, which has been welcomed by all peace-loving and justice-loving peoples, is an inestimable contribution to the realization of the legitimate aspirations of all oppressed peoples.
145.	It is regrettable that the rancorous attitude of a permanent member of the Security Council the United States has prevented the entry into full membership of the United Nations of the Republic of South Viet Nam and the Democratic Republic of Viet Nam. Those two countries, whose peoples have made heavy sacrifices for the preservation of their national independence and sovereignty and for the realization of the ideals of freedom and peace in the world, could, if they were admitted to our Organization, make a valuable contribution, based on their experience and qualities, to the attainment of the objectives laid down in the Charter. The overwhelming majority which recently expressed itself both in the Security Council and in this Assembly in favor of the admission of those two countries to the United Nations should induce the United States to examine its conscience seriously, reconsider its attitude towards those two States and support their rapid admission to our Organization.
146.	While the rejection of the applications for admission of the two valiant Vietnamese Republics has embittered my delegation, we are, on the other hand, pleased to see Cambodia's seat occupied by the authentic representatives of the Cambodian people  one of the fortunate consequences of the victory of the Indo-Chinese over imperialism and its lackeys.
147.	While in recent months we have welcomed the success achieved over international imperialism, we remain concerned over the problem of Korea, where the artificial division of the country resulting from the
presence of foreign troops in the southern part creates a situation which threatens peace and security. Moreover, the efforts towards peace being made by the Democratic People's Republic of Korea are being impeded by the enormous obstacles placed in their way by the Seoul Government, with the encouragement of outside Powers.
148.	Consequently, the Party-State of Guinea supports the Democratic People's Republic of Korea in its just demand for an end of foreign interference in the internal affairs of Korea and for the acceleration of the peaceful reunification of the country. Already, at previous sessions, our delegation has favored the dissolution of the United Nations Command. It is convinced that, during our present deliberations, the General Assembly will be able to adopt measures for the creation of favorable conditions to transform the armistice into a durable peace and to accelerate, in conformity with the desire expressed by both sides, the reunification of the country. My delegation also remains convinced that to admit one of the parties now to membership in the United Nations might jeopardize for ever the chances of this reunification.
149.	Besides the situation in the Korean peninsula, other sources of tension no less serious for the international community persist in the Middle East, Cyprus and southern Africa.
150.	In the Middle East, the Zionist State of Israel continues not only illegally to occupy Arab lands but also to multiply armed attacks against the neighboring States. In the view of the delegation of the Party-State of Guinea, the "no war, no peace" situation in the Middle East will finally be settled only when the Palestinian people recover their national rights and Israel withdraws from all the occupied Arab territories. Within this framework, the participation of the PLO in all the efforts designed to achieve a negotiated settlement of the problem remains the sine qua non of the success of this process. The Republic of Guinea expresses its complete solidarity with the just cause of the Arab people and in particular with the PLO, the legitimate representative of the Palestinian people struggling for the recovery of its usurped homeland.
151.	The persistence of the Cyprus crisis constitutes a threat to international peace and security. In the search for ways which should lead to ajust and lasting solution of the problem, it would be desirable to take into account the provisions of General Assembly resolution 3212 (XXIX), which stresses the equal rights of the Greek and Turkish communities on the island, asks for a negotiated settlement of the constitutional problems and calls upon all States to respect the independence, territorial integrity and non-alignment of the Republic of Cyprus and to refrain from all acts of intervention directed against it.
152.	With a view to reaching freely a mutually acceptable political settlement, based on the fundamental and legitimate rights of the Cypriot people, we encourage the two communities to continue contacts and negotiations with the good offices of the Secretary-General.
153.	In southern Africa, in spite of the recrudescence of repression and of the methods of intimidation, the liberation movements of Azania, Zimbabwe and Namibia are progressing in their struggle against the
policy of apartheid and its inhuman practices. With the breaking up of the Pretoria-Lisbon-Salisbury axis and the pressures of public opinion against its odious regime, the racist Government of South Africa is becoming more and more aware, not only of its vulnerability, but also of the increasingly intolerable character of its position. The rejection by an overwhelming majority, at the twenty-ninth session, of the credentials of the Vorster representatives provides eloquent testimony to this fact. The disarray of the advocates of apartheid will now induce them to seek a so-called detente designed to lull the vigilance of the African leaders and to find new subterfuges for increasing their oppression of the peoples of Namibia and the black majority of South Africa.
154.	In spite of a scandalous propaganda campaign inspired from abroad and built up around the so-called detente, the racist regime of Pretoria has just unleashed a wave of bloody repression, inhuman torture and arbitrary arrest against the South African population. The much vaunted dialog should first be established between Vorster and the legitimate representatives of the people, that is, the liberation movements.
155.	Using fallacious arguments, the South African Government persists in its illegal occupation of Namibia and in the imposition of the bantustans. In conformity with the pertinent resolutions of the Security Council and of the General Assembly, Namibia must accede to independence as a single entity.
156.	The so-called constitutional conference on Namibia, trumped up by Vorster, and the conference he orchestrated with his henchman, Ian Smith, at Victoria Falls in Rhodesia are maneuvers designed to reinforce the supremacy of the white minority in southern Africa. The sole aim of Vorster and Ian Smith is to prevent by every means the African majority from achieving power in these countries so as to perpetuate the unrestrained exploitation of their natural resources.
157.	The delegation of Guinea hopes that in Zimbabwe the liberation movements will remain vigilant so as to thwart all the maneuvers designed to divide them or to induce them to proclaim a semblance of participation of the African majority in a puppet Government.
158.	It hopes also that the United Nations, after a long period of hesitation, will assume its responsibilities and decide to put an end, once and for all, to a situation in southern Africa which contains the seeds of conflagration.
159.	In the same region, and more precisely in Angola, the unstable internal situation created by the clashes provoked and maintained by neo-colonialism constitutes a serious obstacle to the attainment of independence by that country. However, with the considerable efforts continually being made by the MPLA, the authentic embodiment of the interests of the working masses, independence will be won on the date anticipated, 11 November 1975.
160.	The situation in the Comoros, a State member of the OAU, is still a source of concern to my delegation, which hopes that the international community will take appropriate steps to preserve the national independence and territorial integrity of that country.
161.	The delegation of the Republic of Guinea appreciates the efforts being made to achieve decolonization in various parts of the world and supports all peoples struggling courageously for the attainment of their inalienable rights to self-determination, independence and national sovereignty: in so-called Spanish Sahara, the Seychelles, so-called French Somaliland, the Pacific Islands, and so on.
162.	The acuteness of the problem of development and international co-operation has in recent years engaged the countries of the third world in a battle for the liquidation of the old international economic order. Indeed, since the sixth special session of the General Assembly the problem has constantly been a central concern of the international community. The evaluations made during that session made it possible to adopt a Declaration and a Program of Action on the Establishment of a New International Economic Order [resolutions 3201 (S-VI) and 3202 (S-VI)], whose modalities, establishment and basic principles were studied by the seventh special session, which has just ended.
163.	The work of those two sessions proved the strength of the awareness and unity of the third world, and particularly the realization of peoples of the interdependence of the modern world. It is particularly interesting to note that, as we face the need for changing, rebuilding and redefining the international economic system, the outdated dogmas and the old ideas of the world are in the process of disintegration. The changes begun are irreversible and are characterized by the revolutionary overthrow of the old order, which upheld the supremacy of the big, powerful and developed countries to the detriment of the small, weak and under-equipped countries.
164.	The seventh special session, which revealed the will of all States to reach positive conclusions, though not entirely satisfactory, led to the adoption of concrete measures in the fields of international trade, the transfer of real resources, techniques and technology, monetary reform, industrialization, food and agriculture, and so on. These measures, we dare to hope, will mark the beginning of a new era in international economic co-operation based on the increased and more equitable interdependence of mankind.
165.	In any event, it is we, the developing countries, which must help the industrialized countries to cooperate more loyally with us in destroying and redefining the present international economic order in conformity with the new concepts and the new situation. For, as President Ahmed Sekou Toure has stated:
"It is not at all fatal that there has been what is modestly called a deterioration in the terms of trade. This is the normal evolution of an imposed system which is essentially bad. It is absolutely abnormal that the developing countries, the legitimate owners of vast mineral and energy resources and other resources which have been snatched away from then-economies and used as the basis for the rich countries' prosperity, should be kept in poverty, although benefiting officially from technical and material assistance. The system is surely a bad one. Therefore, we must break away from it deliberately and as soon as possible."
166.	It is in this context that we must understand the action, or rather the reaction, of the developing countries as producers of raw materials. The decision taken by the countries members of the Organization of Petroleum-Exporting Countries [OPEC], far from being an act of hostility directed against the capitalist Powers which are the major oil consumers, constitutes essentially the first step in the radical modification of a situation and the liquidation of a system which, if allowed to persist, could only end in a brutal clash between the countries injured by, and the countries benefiting from, that iniquitous situation, a clash which would also swallow up the beneficiaries.
167.	We are convinced that the measures adopted at the two special sessions will help to equalize the economic and commercial exchanges between nations and to promote a form of international co-operation which will ensure the well-being and progress of all peoples. These noble objectives, the economic and social progress of mankind, would receive a powerful boost if we could put a stop to the frantic arms race and if all the nuclear Powers made a sincere effort towards general and complete disarmament. Let them therefore decide to release the enormous sums they are now spending on research and the development of new weapons so that they can be used to help overcome under-development.
168.	The fortunate changes which have taken place in the political, economic, social and cultural fields in the 30 years of United Nations history have profoundly modified the physiognomy of the international community. Conceived by about 50 countries, the Charter of the United Nations, signed at San Francisco must be adapted to the requirements of the new realities; the Charter must be revised and the Organization must be restructured.
169.	The Government of the Republic of Guinea considers that the time has come to review the structures of certain organs of the United Nations, particularly the Security Council and the Economic and Social Council. The Security Council, which is responsible for the maintenance of international peace and security, remains the instrument of the big Powers, which hold the power of veto, the treacherous use of which has been condemned more than once by my delegation. The very criterion which confers this right on the permanent members of the Council is no longer acceptable. Even the continued assignment of permanent seats can no longer be justified after 30 years of existence of the Organization. Hence my delegation, with a view to reinforcing the foundations of the' United Nations, renews its proposal for the elimination of the right of veto.
170.	In view of the importance of economic and social questions, the operating machinery of the Economic and Social Council should be redefined so as to make it more effective for the primary role incumbent on the Council in the establishment ol a new international economic order.
171 The Republic of Guinea is firmly attached to the noble ideals of the Charter; hence it expresses its willingness to participate conscientiously and responsibly in the strengthening of the United Nations and in the establishment of links of friendship and co-operation between Guinea and all peoples of the world on the basis of mutual respect for national
sovereignty. In this spirit it welcomes the normalization of its relations with France and with the Federal Republic of Germany.
172.	One of the priority tasks of the international community of States concerns the need to find common ground for the elaboration and signature of a convention governing the specific status of the sea-bed regime. Indeed, during the last three sessions of the Third United Nations Conference on the Law of the Sea the need for the elaboration of a universal instrument has been recognized. My delegation regrets that the attitude of certain Powers has made it impossible to overcome the deadlock resulting from their failure to recognize the sovereignty of States over their maritime space and resources.
173.	At sessions of the Conference held at Caracas, New York and Geneva my delegation clearly stated that Guinea has no intention of reducing by one millimeter the extent of its territorial sea, which of course includes the economic zone. With regard to this zone, we respect the principle of freedom of navigation for the individuals and corporate bodies of other nations and also agree to the laying of pipelines and submarine cables in the event of the interested persons requesting authorization in conformity with existing international regulations.
174.	The participation of women in the fight against imperialism, colonialism and racism and in favor of progress and peace is of decisive importance. The proclamation of 1975 as International Women's Year constitutes a recognition of women's role and represents an advance towards the liquidation of all forms of discrimination based on sex, which is a serious infringement of human dignity and a flagrant violation of human rights. The promotion of the status of women is not the fabrication of the good conscience of a repentant society; it is a problem to be viewed, not from the angle of sex, but from the angle of human dignity.
175.	We must therefore rid ourselves of all the causes of social injustice: indignity, exploitation, oppression and inequality. To this end, societies must be based on democratic and dynamic bases; social relations must favor social equality; and principles and methods must enable each and every one of whatever sex to participate, solely on the basis of ability, in the management and direction of the public affairs of a country, thus paving the way for the happy future of the universal society. Thus the level of development, the achievements of science, technology and economics and the new realities of the world militate in favor of the complete integration of women in political, social and cultural life.
176.	The World Conference of the International Women's Year, held in Mexico in June and July, adopted measures to accelerate this process of integration. On the application of the decisions of that Conference at the national, regional and international levels will depend the improvement of the status of women and hence of society. The Guinean delegation welcomes the encouraging results of the World Conference in Mexico and reaffirms the unreserved support of the Government for the World Plan of Action for the Implementation of the Objectives of the International Women's Years and the Declaration of
Mexico on the Equality of Women and Their Contribution to Development and Peace, 1975.9
177.	The Guinean delegation expresses the hope that the work of this session, which coincides with the thirtieth anniversary of the United Nations, will be crowned with success and will hasten the advent of a world based on justice and peace.




